Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 1 of 10 PageID #: 3213



                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                     LAFAYETTE DIVISION

   CHRISTOPHER PREJEAN,                                        CIVIL ACTION NO. 17-1170
   on behalf of Himself and Other
   Persons Similarly Situated

   VERSUS                                                      JUDGE TERRY A. DOUGHTY

   SATELLITE COUNTRY, INC., ET AL.                             MAG. JUDGE WHITEHURST


                                    MEMORANDUM RULING

          Pending before the Court is a “Motion in Limine to Limit and Clarify Plaintiff’s Permitted

   Methods of Inquiring as to Whether the Defendants Had Knowledge from the DOL That the

   Characterization of Satellite Technicians as Independent Contractors Might Violate the FLSA”

   (“Motion in Limine Regarding DOL Notes”) [Doc. No. 189] filed by Defendants Satellite Country,

   Inc. (“Satellite Country”) and Lynn Jenkins (“Jenkins”). Prejean, on behalf of himself and other

   collective action members, opposes the motion. [Doc. No. 200]. Defendants filed a reply

   memorandum [Doc. No. 214].

          For the following reasons, Defendants’ Motion in Limine Regarding DOL Notes is

   GRANTED IN PART AND DENIED IN PART.

      A. Background

          This is a collective action under the Fair Labor Standards Act (“FLSA”). At trial, the

   central issue to be decided is whether the satellite technicians were employees or independent

   contractors of Satellite Country. Prejean contends that he and others were employees of Satellite

   Country during the collective period and that they are entitled to overtime compensation for hours

   worked in excess of 40 hours per week, pursuant to the FLSA, 29 U.S.C. § 207.         Defendants
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 2 of 10 PageID #: 3214



   contend that Prejean and others were independent contractors and, therefore, not subject to FLSA’s

   overtime provisions.

           If Prejean and other collective action members are determined to have been employees of

   Satellite Country and they show that Defendants acted willfully in violating the FLSA, they can

   recover damages for the three-year period preceding the filing of this action, rather than a two-

   year period. See 29 U.S.C. § 225(1)(a).

           Additionally, FLSA plaintiffs can typically recover an additional amount of liquidated

   damages, unless the employer meets its burden of proving a good faith defense by showing (1)

   “that the act or omission giving rise to such action was in good faith” and (2) “that he had

   reasonable grounds for believing that his act or omission was not a violation of the [FLSA].” 29

   U.S.C. § 260; Barcellona v. Tiffany English Pub, Inc.,597 F.2d 464, 468 (5th Cir. 1979).

       B. Prior Rulings

           Approximately one year ago, on May 24, 2019, Prejean filed a Motion in Limine [Doc.

   No. 104] seeking to introduce and authenticate nineteen (19) pages of United States Department

   of Labor, Office of Wage and Hour, investigative notes (“DOL notes”). 1                  Prejean      sought     to

   introduce the complete set of DOL records under Federal Rule of Evidence 902(5) as a publication

   issued by a public agency. They also argued that the evidence was relevant under Federal Rule

   of Evidence 401. At that time, Defendants objected to the admissibility and relevance of the DOL

   notes, arguing that, under Federal Rule of Evidence Rule 403, the probative value is substantially




           1 The  records included notes related to (1) a last paycheck complaint by a single worker that was resolved
   voluntarily in 2009 (unsigned or reviewed, author unknown) [Doc. No. 104-2, pp. 3-4, Case ID: 1544579]; (2) a
   claim that 7 unknown workers in Austin, Texas, were misclassified (unsigned or reviewed, author unknown) [Doc.
   No. 104-2, pp. 5-14, Case ID: 1564868]; (3) an investigation that was opened, referred to another office, and closed
   without violations in 2011 (unsigned or reviewed, author unknown) [Doc. No. 104-2, pp. 15-19, Case ID: 1610971].
                                                            2
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 3 of 10 PageID #: 3215



   outweighed by the danger of unfair prejudice to Defendants.

           The Court denied Prejean’s Motion in Limine, finding, first, that the DOL notes were not

   self-authenticating because they did not constitute a “book, pamphlet or other publication” issued

   by a public authority in accordance with FED. R. EVID. R. 902(5). Instead, the Court characterized

   the notes as "portions of investigations conducted at four different facilities owned by Satellite

   Country . . . 8 to 10 years ago.” [Doc. No. 111].

           While the Court believed the DOL notes are “relevant to the issue in this case (whether

   technicians should be classified as independent contractors or employees),” the Court ruled that

   “the probative value of the information is substantially outweighed by the danger of unfair

   prejudice to defendants, confusion of the issues, misleading the jury, undue delay and wasted time

   in this case, and thus subject to exclusion in accordance with Fed. R. Evid. Rule 403.” [Doc. No.

   111].    The Court explained further:

           The trial is about whether the Defendants acted as employers in relation to various
           independent contractor technicians who performed work in Alexandria, Baton
           Rouge, Lafayette, and Lake Charles, Louisiana, and Amarillo, Texas, from 2015
           until 2018. The prior actions occurring from 2008 to 2011 at different facilities,
           by unknown investigators would be prejudicial to the Defendants in this case.
           Additionally, no part of the records show whether the investigation was ever
           completed and/or the results thereof. The different times and locations would be
           confusing and misleading to the jury. To admit these records would also result in
           wasted time.

   [Doc. No. 111, p. 3].

           In a recent ruling denying Defendants’ Motion for Summary Judgment, the Court stated:

   “Although the Court has previously excluded . . . DOL . . . records from evidence, the Court has

   not prevented Plaintiffs from presenting evidence that Defendants had knowledge from the DOL

   that characterization of satellite technicians as independent contractors might violate the FLSA.”


                                                   3
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 4 of 10 PageID #: 3216



   [Doc. No. 178, p. 9].

   C.     Motion in Limine Regarding DOL Notes

          In light of the Court’s prior rulings, Defendants filed the instant motion to address “the

   scope and proper methods of any such inquiries,” so to avoid the “danger that . . . attempts to

   thread this needle could devolve into arguments over semantics and the proper classification of

   any knowledge the Defendants might have.” [Doc. No. 189-1, p. 2]. Defendants contend that

   Prejean has no admissible evidence because he failed to take steps in discovery to try and ascertain

   the actual findings that resulted from the DOL investigations, they have not provided any

   documents to Defendants relating to the official outcome of any DOL investigations, and they have

   not conducted depositions of DOL investigators or sought additional records from them.

   Defendants point out that, prior to the discovery cutoff on January 15, 2020, they agreed to allow

   Prejean one additional month (until February 15, 2020), to conduct additional depositions,

   including a deposition of a DOL representative, but no such deposition took place, and no

   subpoena duces tecum was ever served.

          Prejean opposes this motion. He points out that a subpoena was served on the DOL on

   December 4, 2019, in an effort to depose a DOL representative. The DOL refused to make a

   representative available because of a policy against expending resources on civil litigation

   matters.   Additionally, Prejean contends that Defendants admit that Satellite Country was

   previously told by the DOL that it had misclassified seven workers and failed to pay them

   overtime. Prejean re-argues his previous position that the DOL records are relevant and should

   be admitted to prove Satellite Country had prior knowledge that its misclassification of satellite

   technicians violated the FLSA and, thus, its present violations, if proven, were willful.


                                                    4
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 5 of 10 PageID #: 3217



            Defendants also filed a reply memorandum to address Prejean’s arguments. Defendants

   respond first that Prejean seeks to re-open the issue of the admissibility of the DOL notes. In that

   regard, Defendants urge that the Court has already deemed those records inadmissible and that the

   ruling is now the law of the case. Second, Defendants contend that Prejean has mischaracterized

   Jenkins’ testimony and imply that he was “lying” when, in actuality, he testified that he was aware

   of a DOL complaint and had been involved at certain points, but that he had not seen the

   investigator’s notes until they were presented to him as “DOL findings” at his deposition.

   Further, Defendants submit that Jenkins testified that it was suggested that he should consider

   classifying certain 1099 personnel, who were not satellite technicians, as employees and that he

   subsequently did so. Defendants contend that, at the time of the DOL investigation they had

   approximately 100 satellite techs classified as 1099s, but there was no DOL finding that they were

   misclassified and no violations on the classification of the satellite technicians documented and

   recorded. Finally, to the extent that Prejean contends Defendants have asserted fraud, Defendants

   deny this assertion. Rather, they contend that they disagree with Prejean about how many hours

   he and other collective action members typically worked during the collective period.

            First, to the extent that Prejean seeks reconsideration of the Court’s previous ruling

   excluding the DOL notes, the request is denied. Even if the information were admissible under

   the considerations of Rules 401 and 403, the Court found that the notes themselves were not self-

   authenticating and thus not admissible into evidence. Prejean has presented no new arguments or

   precedential authority to support a reversal of the Court’s previous ruling on admissibility of the

   notes.

            Second, the Court finds that the prior DOL notes by investigators are not admissible after


                                                    5
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 6 of 10 PageID #: 3218



   consideration of Rules 401, 403, and 404. Plaintiffs rely heavily on Snead v. EOG Res., Inc.,

   5:16-CV-1134-OLG, 2018 WL 1151137 (W.D. Tex. Feb. 16, 2018). In Snead, an FLSA case,

   the defendant, EOG Resources, Inc. (“EOG”), filed a multi-part motion in limine. In Item 6, EOG

   moved the court “to exclude ‘[a]ny reference to allegations, petitions, complaints or claims made

   against EOG in any other lawsuits.’” Id. at * 2 (citing Docket No. 80 at 2). In Item 26, EOG

   moved “to exclude ‘[a]ny reference to any cross claims, counterclaim, or third -party claim filed in

   this lawsuit or any other lawsuit by EOG.’” Id. (citing Docket No. 80 at 6). EOG argued that

   these items should be excluded because they were irrelevant and unfairly prejudicial prior bad acts

   evidence. Id. (citing Docket No. 80 at 2). Snead opposed the exclusion of these items, arguing

   that evidence of previous lawsuits filed             against EOG alleging employee/contractor

   misclassification and evidence of the counterclaims that EOG asserted against Snead in the

   pending case and against other FLSA plaintiffs in previous litigation were relevant to the question

   of EOG's willfulness.

          The Snead Court considered Federal Rule of Evidence 404(b), which addresses the

   admission of prior bad acts. Rule 404(b) provides “[e]vidence of a crime, wrong, or other act is

   not admissible to prove a person's character in order to show that on a particular occasion the

   person acted in accordance with the character” but that “[t]his evidence may be admissible for

   another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,

   identity, absence of mistake, or lack of accident.” The Snead Court then applied the three-factor

   test formulated by the Fifth Circuit to determine whether evidence of prior acts is admissible: “‘(1)

   relevance to an issue other than character, (2) probative value outweighing the potential for

   prejudice, and (3) proof that the offense was in fact committed.’” Id. at *3 (quoting Harrell v.


                                                    6
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 7 of 10 PageID #: 3219



   DCS Equip. Leasing Corp., 951 F.2d 1453, 1465 (5th Cir. 1992) (other citations omitted). The

   Snead Court found that the prior litigation, which settled and thus did not result in any judgment

   liability, was not relevant to Snead’s claims that he and other workers had been misclassified. Id.

   However, the Snead Court found that the prior litigation was relevant to other issues, “such as

   whether Defendant may avail itself of the good faith defense and whether any FLSA violation that

   may be found by the Court was willful.” Id. at *3. Specifically, the Snead Court found that

   “[e]vidence of the misclassification and unpaid overtime complaints lodged by other former EOG

   workers” was relevant to show that “rather than investigating the merits of those complaints, EOG

   attempted to employ an indemnity clause and counterclaims to shift any FLSA liability onto its

   employees.” Id.

          The Snead decision is not binding precedent, but merely persuasive authority.

   Nevertheless, the facts of the instant case are distinguishable.     There is no indication of an

   authentication issue as there is in this case. Snead sought to introduce evidence of prior lawsuits,

   not complaints to the DOL and resulting notes from investigators at different locations and

   different times. Additionally, unlike EOG, Satellite Country did not have in place an indemnity

   clause, and, finally, Satellite Country voluntarily reclassified other positions within the company

   after the previous DOL investigation.

           Prejean questions the credibility of Jenkins and indicates that this evidence is necessary

   to show that Jenkins told “outright lies” at his deposition when he denied that the DOL ever

   addressed, in counsel’s words, “‘the need or the recommendation to change or make a

   recommendation to change technicians from 1099s to W2s.’” [Doc. No. 200, p. 7 (quoting Doc.

   No. 200-2, p. 110-11)]. In reaching its decision, the Court has reviewed the Rule 30(b)(6)


                                                    7
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 8 of 10 PageID #: 3220



   corporate deposition testimony of Jenkins [Doc. No. 200-2]. Jenkins testified that there was a

   DOL investigation at another location of sales agents, technicians, and managers of technicians.

   Id. at pp. 18-23. As a result of the DOL’s verbal recommendations, Satellite Country reclassified

   sales agents and managers of technicians to W-2 employees, rather than 1099 contractors. Id. at

   18-23, 26. However, Jenkins denied that Satellite Country was told that satellite technicians had

   been improperly classified as 1099 contractors or that they should be classified as employees under

   the FLSA. Id. at pp. 23-24.2 He further testified that Satellite Country was not fined, nor was it

   the subject of any other DOL investigations or any other FLSA lawsuits. Id. at pp. 24-26, 32-33.

           Prejean accuses Jenkins of lying, but did not cite the additional pages of the 306-page

   deposition supporting this accusation nor does Defendant cite the pages in support of their

   contention that there was no deceit. Prejean presumably bases this argument on the portion of


           2   Prejean argues that Jenkins’ later testimony is inconsistent. At that time, Jenkins testified as follows:

           Q. Did the Federal Labor Board say that it was okay to qualify or classify your
           technicians as independent contractors?

           A. Yes.

           Q. And at no time did they tell you otherwise?

           A. No. Where the other ways came is what we talked about earlier.

           Q. With the managers?

           A. Managers and employees that - - well, not employees - - managers - -
           basically, managers and the sales agents, you know. We talked about that.

           Q. But that at no time did the Department of Labor address the need or the
           recommendation to change or make a recommendation to change technicians from 1099s
           to W2s?

           A. No.

   [Doc. No. 200-2, pp. 110-11]. However, the Court finds no inconsistencies between this testimony and his earlier
   testimony.


                                                               8
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 9 of 10 PageID #: 3221



   Jenkins’ deposition where he was presented with the DOL investigator notes, showing that

   multiple investigations took place from 2009-2011 at more than one location (but none of the

   locations involved in this case).    [Doc. No. 200-2, pp. 118-126; 134-138]. In that line of

   questioning he denies recollection of the specific times and locations, indicating that he was

   notified of a complaint at his Austin, Texas office, that his attorney handled the case, and that,

   ultimately, there was no finding violation or fines.

          The Court left open the possibility that Prejean could present evidence that Defendants had

   knowledge from the DOL that characterization of satellite technicians as independent contractors

   might violate the FLSA.       To allow Prejean to present hearsay notes of unidentified DOL

   investigators in these circumstances is unduly prejudicial under the general considerations of

   Rule 403 and as incorporated into the three-part test of Rule 404(b).

          The Court stands by its earlier determination that knowledge Defendants gained from

   earlier DOL investigations could be relevant to the issues presented, particularly to willfulness and

   the good faith defense. Prejean can certainly question Satellite Country witnesses if DOL ever

   discussed the classification of 1099 satellite technicians with them, but, if they do so, they will be

   bound by the witnesses’ answers because the DOL notes are inadmissible, and there is no other

   evidence to contradict Jenkins’ testimony.

      D. Conclusion

          For the foregoing reasons, Defendants’ Motion in Limine Regarding DOL Notes [Doc. No.

      189] is GRANTED IN PART AND DENIED IN PART. To the extent that Defendants’ move

      to exclude Prejean from offering any evidence or eliciting any testimony regarding the DOL

      notes, the motion is GRANTED. To the extent that Prejean seeks to inquire of Satellite


                                                     9
Case 6:17-cv-01170-TAD-CBW Document 222 Filed 05/21/20 Page 10 of 10 PageID #: 3222



      Country witnesses about knowledge gained about the classification of satellite technicians

      from a previous DOL investigation, the motion is DENIED.

         MONROE, LOUISIANA this 21st day of May, 2020.


                                             __________________________________________
                                             TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE




                                                10
